DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated June 23, 2022 and is accepted.

Response to Amendment
3.	Acknowledgment is made of Applicant’s amendment with arguments/remarks filed on June 23, 2022. Claim 6 has been amended. Claims 1-10 remain pending. This communication is considered fully responsive and sets forth below.
4.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 
Allowable Subject Matter
5.	Claims 1-10 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Quan et al. (US 2013/0195036) and Laroia et al. (US 8,503,938) are generally directed to various aspects of the application function for estimating a quality of each channel based on one message received from the first device over each channel, selecting for wireless communication a first channel of the plurality of channels based on the estimated quality of each channel, and preparing a selection message indicating selection of the first channel for wireless communication; and the wireless terminal that receives and measures broadcast reference signals, e.g., beacon and/or pilot signals, transmitted from a plurality of base station attachment points. 
However, in consideration of the amendment with arguments/remarks, the terminal disclaimer filed on June 23, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6transmitting, to a station (STA), a sounding restricted access window (RAW) frame that includes a sounding schedule and a channel indication indicating one or more allowed channels for the STA;” and “receiving, from the STA, based on the sounding schedule, a report frame that includes a preferred channel indication identifying a channel selected from among the one or more allowed channels,” as specified in claim 1.
Similar limitations are included in claim 6.
Dependent claims 2-5 and 7-10 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473